DETAILED ACTION
	This Office Action is based on application 17/130,257 filed 22 December 2020.  Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to due to informalities:
Claims 1, 10, and 19: “lacks metadata” should be “lacks the metadata” to properly reflect antecedent basis of the term.
Claim 5: Lack of antecedent basis of the term “the virtual machine allocation table”.  Antecedent basis is provided for “a virtual disk allocation table”.
Claims 9 and 18: Lack of antecedent basis of the term “the volume”.  Antecedent basis is provided for “a first volume”.
Claim 20: Lack of antecedent basis of the term “the virtual machine” (Line 3).
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Non-Patent Literature (NPL) Documents 1 and 2 were not considered due to failure to meet the provisions of 37 C.F.R. § 1.98(b)(5). See MPEP 609.04(a).  Only the publication year has been provided.  NPL Documents 1 and 2 will be considered upon correction of the missing publication month or confirmation that the month of publication is not in issue.
"The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U .S. filing date and any foreign priority date so that the particular month of publication is not in issue."


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 8, 10, 16, 17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Patent Eligibility is determined as set forth under the 2019 Patent Eligibility Guidelines (see MPEP § 2106).
Regarding Step 1, Claim 1 and respective dependent Claims 7 and 8 are directed to a process; Claims 10 and 19 and dependent Claims 16 and 17 are directed to a machine/manufacture. Thus, the claims are directed to one of the four statutory categories of invention.
Regarding Step 2A prong 1, this part of the eligibility analysis evaluates whether the claim recites a judicial exception. The claims are directed to a mental process or concepts performed in the human mind including observations, evaluations, judgements, and opinions. The background of the invention is directed to determining sizes of virtual disks in order to support virtual disk operations. Claim 1 is directed to determining an amount of blocks associated with a virtual disk comprising volumes; Independent Claims 10 and 19 and dependent Claims 7, 8, 16, and 17 recite an analogous limitation of the cited Claim 1 limitations. The cited limitations of (1) ‘designate each volume within the one or more layers that includes metadata associated with allocated blocks into a first set’, (2) ‘designate each volume within the one or more layers that lacks metadata associated with allocated blocks and includes an allocation table into a second set’, (3) ‘designate each volume within the one or more layers that is omitted from the first set and second set into a third set’, and (4) ‘determine the amount of allocated blocks within the first volume based on inspecting the metadata of each volume of the first set, inspecting each allocation table of each volume of the second set, and inspecting each block of each volume in the third set’ of Claim 1 (and analogous Claims 10 and 19 and respective dependent claims) may be merely a mental process that may be performed within the human mind. Claims 7, 8, 16, and 17 are further limited to defining what comprises an allocated block thus further defines what may be merely the mental process that may be performed in within the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding Step 2A prong 2, this part of the eligibility analysis evaluates whether the claim as a w hole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. Besides the abstract ideas of Claim 1 (and analogously Claims 10 and 19 and dependent Claims 7, 8, 16, and 17), Claim 1 further recites ‘receive a request to determine an amount of allocated blocks associated with a virtual disk comprising the first volume’. The ‘request’ amounts to mere data gathering and thus may be considered as an insignificant extra-solution activity (further see MPEP § 2106.05(g)). Claim 1 further recites a system comprising ‘a cluster of nodes including a storage domain’, ‘a memory’, and ‘a processor’ for implementing the configured process the claim; Claim 19 further recites a ‘medium’ storing program instructions for implementing the analogous configured process of Claim 1. While the processor, memory, and nodes are noted for performing the claimed process, the processor, memory, and nodes are merely generic computer components used to perform the claimed processes as they are recited at a high-level of generality (i.e.,as a generic processor performing a generic computer function of generating and analyzing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Thus, the additional elements fail to integrate the recited judicial exception into a practical application or provide an inventive concept. 
Regarding Step 2B, Courts have recognized that the additional elements of a processor and storage devices are well-understood, routine and conventional as indicated in MPEP 2106.05(d). Furthermore, the ‘receiving a request …’ command, determined to be an insignificant extra-solution activity, is similar to ‘receiving or transmitting data over a network’ which the courts have found to be well-understood, routine and conventional activity (see MPEP 2106.05(d)(Il)). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and storage devices to perform the ‘designating ...’ and ‘determining …’ steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANAKA (US PGPub 2007/0277018).

TANAKA discloses:
Claims 1, 10, and 19: A system/method/medium, comprising: 
receiving a request to determine an amount of allocated blocks associated with a virtual disk comprising a first volume derived from one or more layers of volumes (¶[0027] – “when the server requests the fiber channel switch to allocate a disk area, a disk virtualizing unit in the fiber channel switch virtualizes the storage to allocate a virtual disk to the server and allocate a physical disk from the storage corresponding to the virtual disk”; ¶[0028] – a virtual disk may be formed from logical units; Fig 3, Virtual Disk #0001 {‘a first volume’} is formed from logical units from Disk Drives A and B {analogous to ‘a virtual disk comprising a first volume derived from one or more layers of volumes’}); 
designating each volume within the one or more layers that includes metadata associated with allocated blocks into a first set (Fig 8 – Physical-Disk-Allocation Information Table (for virtual disk number 0000) – each logical unit number #000 {analogous to a first set} and comprises metadata {logical unit number}); 
designating each volume within the one or more layers that lacks metadata associated with allocated blocks and includes an allocation table into a second set (Fig 8 – Physical-Disk-Allocation Information Table (for virtual disk number 0000) – each logical unit number #001 {analogous to a second set}, is associated with the Table, and is not associated with metadata of the first set {logical unit number #000}); 
designating each volume within the one or more layers that is omitted from the first set and second set into a third set (Fig 8 – Physical-Disk-Allocation Information Table (for virtual disk number 0000) – each logical unit number #002 {analogous to a third set}); and 
determining the amount of allocated blocks within the first volume based on inspecting the metadata of each volume of the first set, inspecting each allocation table of each volume of the second set, and inspecting each block of each volume in the third set (Fig 8 – Physical-Disk-Allocation Information Table (for virtual disk number 0000) – each logical unit number #000, #001, and #002 {analogous to a ‘set’ with identifying metadata representing the first, second, and third set respectively} and each corresponding to a respective ‘section capacity’ {analogous to ‘amount of allocated blocks’}.  While the claim limitation limits the first set to having metadata, the second set to not having the metadata of the first set and including an allocation table, and a third set not in the first and second set, the claim limitations do not preclude the sets from having or including metadata or allocation tables e.g. the second set may have metadata not associated with the first set).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-4, 6, 9, 11-13, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA in further in view of ARMANGAU et al (US PGPub 2004/0030727).

With respect to Claims 2, 11, and 20, TANAKA discloses the system/method/medium of each respective parent claim.
TANAKA further discloses designating unallocated entries within the virtual machine allocation table as unknown, wherein entries designated as unknown have not been written to by the virtual machine (Fig 6B – unused area logical blocks may be designated in a Physical-Disk-Unallocation Management Information table).  
TANAKA may not explicitly disclose receiving a request to create a cloned volume for the virtual machine; creating the first volume for the virtual machine; cloning a template allocation table from a parent volume to create a virtual machine allocation table.
However, ARMANGAU discloses receiving a request to create a cloned volume for the virtual machine (¶[0072] – a file server may respond to a request for a snapshot); creating the first volume for the virtual machine (¶[0074] – data blocks of an original file system volume may be configured into a clone volume); cloning a template allocation table from a parent volume to create a virtual machine allocation table (¶[0074] – a new bit map and block map {analogous to allocation tables} are allocated).
TANAKA and ARMANGAU are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of TANAKA and ARMANGAU before him or her, to modify the server layer of TANAKA to include cloning as taught by ARMANGAU.  A motivation for doing so would have been to enable the storage system to support a data construct used to service a variety of processing and management functions including storage backup (¶[0002]).  Therefore, it would have been obvious to combine TANAKA and ARMANGAU to obtain the invention as specified in the instant claims.

With respect to Claims 3 and 12, the combination of TANAKA and ARMANGAU disclose the system/method of each respective parent claim.
ARMANGAU further discloses wherein the determining of the amount of allocated blocks within the first volume comprises: pausing execution of the virtual machine before determining the amount of allocated blocks within the first volume; and after determining the amount of allocated blocks within the first volume, resuming execution of the virtual machine (¶[0074] – during the step of allocating a volume, the primary system may be paused from write access and resumed subsequent to the creation of the volume).  

With respect to Claims 4 and 13, the combination of TANAKA and ARMANGAU disclose the system/method of each respective parent claim.
TANAKA further discloses wherein the determining the amount of allocated blocks within the first volume comprises determining the amount of allocated blocks within first volume by determining an amount of allocated blocks within the snapshot of the virtual machine (Fig 8 – Physical-Disk-Allocation Information Table (for virtual disk number 0000) – each logical unit number (e.g. #000) corresponds to a respective ‘section capacity’ {analogous to ‘amount of allocated blocks’)}. 
ARMANGAU further discloses creating a snapshot of the virtual machine (¶[0074] – a snapped volume may be allocated and linked to a clone volume).

With respect to Claims 6 and 15, TANAKA discloses the system/method of each respective parent claim.
TANAKA further discloses designating unallocated entries within the allocation table associated with the first volume as unknown, wherein entries designated as unknown have not been modified (Fig 6B – unused area logical blocks may be designated in a Physical-Disk-Unallocation Management Information table).
TANAKA may not explicitly disclose receiving a request to create a cloned volume; creating the first volume; cloning a template allocation table from a parent volume to create an allocation table associated with the first volume.
However, ARMANGAU discloses receiving a request to create a cloned volume (¶[0072] – a file server may respond to a request for a snapshot); creating the first volume (¶[0074] – data blocks of an original file system volume may be configured into a clone volume); cloning a template allocation table from a parent volume to create an allocation table associated with the first volume (¶[0074] – a new bit map and block map {analogous to allocation tables} are allocated).
TANAKA and ARMANGAU are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of TANAKA and ARMANGAU before him or her, to modify the server layer of TANAKA to include cloning as taught by ARMANGAU.  A motivation for doing so would have been to enable the storage system to support a data construct used to service a variety of processing and management functions including storage backup (¶[0002]).  Therefore, it would have been obvious to combine TANAKA and ARMANGAU to obtain the invention as specified in the instant claims.

With respect to Claims 9 and 18, the combination of TANAKA and ARMANGAU disclose the system/method of each respective parent claim.
TANAKA may not explicitly disclose further comprising: creating a second volume sized to contain the amount of allocated blocks; and copying data from the volume, including each of the one or more layers of volumes, to the second volume.  
However, ARMANGAU discloses creating a second volume sized to contain the amount of allocated blocks; and copying data from the volume, including each of the one or more layers of volumes, to the second volume (¶[0074] – data blocks of an original file system volume may be configured into a clone volume).
TANAKA and ARMANGAU are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of TANAKA and ARMANGAU before him or her, to modify the server layer of TANAKA to include cloning as taught by ARMANGAU.  A motivation for doing so would have been to enable the storage system to support a data construct used to service a variety of processing and management functions including storage backup (¶[0002]).  Therefore, it would have been obvious to combine TANAKA and ARMANGAU to obtain the invention as specified in the instant claims.

Claim(s) 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA in further in view of MELLO et al (US PGPub 2019/0266100).

	With respect to Claims 7 and 16, TANAKA discloses the system/method of each respective parent claim.
TANAKA may not explicitly disclose wherein entries within each allocation table designated as unknown are inspected to determine whether each block associated with each unknown entry is allocated.  
However, MELLO discloses wherein entries within each allocation table designated as unknown are inspected to determine whether each block associated with each unknown entry is allocated (¶[0053] – an extent map may be reinstantiated in a completely unknown state and a processing resource may iterate through each object with the unknown allocation state).  
TANAKA and MELLO are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of TANAKA and MELLO before him or her, to modify the allocation tables of TANAKA to include unknown allocation states as taught by MELLO.  A motivation for doing so would have been to facilitate reconstruction of the allocation table (¶[0053]) in the event of an event requiring such a reconstruction e.g. system corruption.  Therefore, it would have been obvious to combine TANAKA and MELLO to obtain the invention as specified in the instant claims.

With respect to Claims 8 and 17, TANAKA discloses the system/method of each respective parent claim.
TANAKA may not explicitly disclose wherein when the request includes an unknown indicator, entries designated as unknown within each allocation table are counted as allocated.  
However, MELLO discloses wherein when the request includes an unknown indicator, entries designated as unknown within each allocation table are counted as allocated (¶[0053] – an extent map may be reinstantiated in a completely unknown state including setting all bits to allocated).  
TANAKA and MELLO are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of TANAKA and MELLO before him or her, to modify the allocation tables of TANAKA to include unknown allocation states as taught by MELLO.  A motivation for doing so would have been to facilitate reconstruction of the allocation table (¶[0053]) in the event of an event requiring such a reconstruction e.g. system corruption.  Therefore, it would have been obvious to combine TANAKA and MELLO to obtain the invention as specified in the instant claims.


Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA in further in view of ARMANGAU and MELLO.

With respect to Claims 5 and 14, the combination of TANAKA and ARMANGAU disclose the system/method of each respective parent claim.
TANAKA and ARMANGAU may not explicitly disclose responsive to the virtual machine writing to a block associated with a first entry set to unknown within the virtual machine allocation table, setting the first entry to allocated.  
However, MELLO discloses responsive to the virtual machine writing to a block associated with a first entry set to unknown within the virtual machine allocation table, setting the first entry to allocated (¶[0053-0054] – when iterating through objects in an unknown allocation state, a signature may be computed for the object with the unknown allocation state to determine whether to update the extent map to indicate an allocated state).  
TANAKA, ARMANGAU, and MELLO are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of TANAKA, ARMANGAU, and MELLO before him or her, to modify the allocation tables of the combination of TANAKA and ARMANGAU to include unknown allocation states as taught by MELLO.  A motivation for doing so would have been to facilitate reconstruction of the allocation table (¶[0053]) in the event of an event requiring such a reconstruction e.g. system corruption.  Therefore, it would have been obvious to combine TANAKA, ARMANGAU, and MELLO to obtain the invention as specified in the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure provide further teachings of capacity calculators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T LOONAN/Examiner, Art Unit 2137